          Case 2:20-cv-05980-CMR Document 7 Filed 12/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG
                       Plaintiff,
               v.                                      CIVIL ACTION NO. 20-5980

 FIRST STOP HANDICRAFTS LLC &
 JACOB OTSTOT
                       Defendants.

                                            ORDER

       AND NOW, this 17th day of December 2020, upon consideration of the parties’

Stipulation to Extend Time to Respond to Complaint [Doc. No. 6], it is hereby ORDERED that

the parties’ Stipulation is APPROVED. Defendants First Stop Handicrafts LLC and Jacob

Otstot shall have a 30-day extension of time, to and including January 20, 2021, to answer, move

or otherwise respond to Plaintiff’s Complaint in the above-captioned matter.

       It is so ORDERED.

                                                       BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                       _____________________
                                                       CYNTHIA M. RUFE, J.
